Mr. Chief Justice Clarity delivered the opinion of the court. , It appearing to the court that the above entitled claim was filed on the 30th day of April, A. D. 1925, and that the claimant has taken no testimony in its behalf in support of said claim and that the Attorney General has been ready and ■willing to take such testimony at all times; And it further appearing to the court that the Attorney General has filed a motion herein asking that said cause be dismissed for failure on the part of the claimant to prosecute same and that notice of such motion has been made by mail upon such claimant; The court finds that the claimant has failed to obey the rules of said court in regard to the taking of testimony in said cause; Therefore it is hereby ordered by the court that said cause be, and the same is, hereby dismissed.